Order entered December 5,2012




                                              In The
                                      Eourt ppeaI
                                   i tria o[ at
                                      No. 05-11-00710-CV

                          BAILEY’S FURNITURE, INC., Appellant

                                                V.

                      GRAHAM-RUTLEDGE & COMPANY, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DCll-02523oJ

                                            ORDER

       This case was originally filed in the trial court as DC10-09044. The trial court severed

the cause against Bailey’s Furniture, Inc., and ordered it be given a new trial court cause number.

The new trial court cause number is DC 11-02523-J.

       Accordingly, we DIRECT the Clerk of the Court to change the trial court number in our

records in this appeal from DC10-09044 to DC1


                                                       MOLLY
                                                       PRESIDING